Per Curiam:

There is nothing in the record to indicate what answers to his questions were anticipated by plaintiff in error, but, whether they would have been favorable or adverse to him, the evidence was irrelevant under the pleadings as they then stood. It could not become admissible without framing a new issue. If a new issue had been framed it must have included the fact that the mortgagee knew of the assumption of his mortgage by the grantee in the deed, and adopted the contract of assumption at a time sufficiently remote to allow the statute of limitations to run. Without an offer to show these things no request to amend could have been granted.
The judgment of the district court is affirmed.